Citation Nr: 1022073	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for folliculitis, to 
include characterization of the claim as including service 
connection for a skin disease due to an undiagnosed illness.

2.  Entitlement to service connection for musculoskeletal 
strain of the chest wall and legs, to include 
characterization of the claim as including service connection 
for multiple joint pain due to an undiagnosed illness.

3.  Entitlement to service connection for left ulnar nerve 
neuropathy, to include characterization of the claim as 
including service connection for numbness of the hands due to 
an undiagnosed illness.

4.  Entitlement to service connection for facial congestion 
and breathing difficulties, to include a claim for breathing 
difficulties due to an undiagnosed illness.

5.  Entitlement to service connection for sperm 
abnormalities, including as due to undiagnosed illness.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to 
November 1991.  He served in the Southwest Asia Theatre of 
Operations from December 1990, to April 1991.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from May 2002 and April 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida.  The Board initially 
Remanded the claims in April 2005, then denied the claims 
listed on the title page of this decision in December 2005.  
The Veteran appealed the December 2005 denials to the United 
States Court of Appeals for Veterans Claims (Court).  The 
parties submitted a Joint Motion for Remand, and the Court 
issued a May 2007 Order which incorporated the Joint Motion 
and vacated the Board's 2005 decision, to the extent that it 
addressed the claims addressed on the title page of this 
decision.  The claims were Remanded by the Board in February 
2009.  

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge sitting in St. Petersburg, 
Florida, in September 2005.

In its December 2005 decision, the Board also remanded the 
issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  The record reflects development of 
the Veteran's claim for service connection for PTSD, and 
reflects that the Veteran contacted a United States Senator 
about the claim in April 2009.  No rating decision, statement 
of the case (SOC), or substantive appeal as to a claim for 
service connection for PTSD dated after that contact appears 
in the claims files.  No claim for service connection for 
PTSD has been certified to the Board for appeal.  No appeal 
for service connection for PTSD is before the Board at this 
time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Development directed by the 
Board in its February 2009 Remand, and required by the Court 
in May 2007 Order, was not undertaken in its entirety.  
Therefore, further development is required before the Board 
may complete appellate review.  See Steal v. West, 11 Vet. 
App. 268 (1998).  

With regard to the claims for service connection for 
folliculitis and musculoskeletal strain, the examiner 
assigned current diagnoses, but did not provide opinion as to 
the likelihood that any current diagnosis was or was not 
linked to the Veteran's service or any incident thereof, and 
did not indicate whether there were medical or non-medical 
indicators of an undiagnosed illness of chronic qualifying 
illness.  In the absence of such opinion, appellate review 
cannot be completed, and the medical examination report must 
be further developed.  

The Board also noted that the Veteran has contended that he 
has scarring resulting from recurrences of a skin disorder.  
The examiner who conducted the 2009 VA examination did not 
state whether scarring was or was not present.  The Veteran 
should be afforded another opportunity for photographs of his 
skin disorder to be taken, although the Veteran previously 
declined to appear for photographs.  

With regard to the left ulnar neuropathy, the Board notes 
that the Veteran's service separation history dated in 
November 1991 indicates that the Veteran sustained fractures 
to the "l[ef]t fingers."  At the time of VA examination in 
June 2004, the Veteran reported that he had been involved in 
a motor vehicle accident, but provided no information about 
the date of that accident (pre-service or post-service) or 
whether he sustained an injury to the left hand.  At the time 
of service entrance examination in October 1989, the Veteran 
provided a history of left clavicle fracture; another 
notation following that entry is difficult to read, so the 
Board is unable to determine whether the Veteran provided a 
history of a nose or left finger fracture at that time.  
However, the Veteran should be asked to provide a complete 
history, as the record suggests that the history noted at the 
time of the 2009 VA examination is incomplete.  Then, the 
examiner should be asked to provide opinion as to the 
likelihood that left ulnar neuropathy, or other neurologic 
disorder of the left upper extremity, is linked to the 
Veteran's service or any incident thereof.  

With regard to the claim for service connection for nasal 
congestion, the examiner who conducted the July 2009 VA 
examination stated that the Veteran's computed tomography 
(CT) examination of the sinuses was suggestive of chronic 
sinusitis, but did not provide an opinion as to the 
likelihood that the possible chronic sinusitis was related to 
the Veteran's service, or whether there was any indicator of 
an undiagnosed illness.  The Veteran did not report a history 
of injury to the nose to the examiner who conducted the 2009 
VA examination; however, a notation in the November 1991 
service separation examination discloses that the Veteran had 
sustained a nasal fracture, apparently, prior to service, 
since there is no indication of a nasal fracture during 
service in the service treatment records.  Again, the Veteran 
should be asked to provide a complete history, as the record 
suggests that the history provided by the Veteran at the time 
of the 2009 VA examination is incomplete.  

The Veteran also indicated that the sought medical evaluation 
for nasal congestion while in prison.  The Veteran's records 
of treatment during his incarceration were requested, but 
were not obtained.  The response from the Florida prison 
system indicated that the request for records did not include 
enough information to identify the Veteran.  Those records 
should again be requested.  

Then, the examiner should be asked to provide opinion as to 
the likelihood that chronic sinusitis, if present, or other 
diagnosed respiratory disorder, is linked to the Veteran's 
service or any incident thereof.  Opinion addressing whether 
there were medical or non-medical indicators of an 
undiagnosed illness of chronic qualifying illness should also 
be sought.

Similarly, with regard to the Veteran's complaints of semen 
abnormalities the Joint Motion directed that medical evidence 
be obtained as to whether additional testing could be 
conducted to determine whether there were objective 
abnormalities of the Veteran's semen.  The development since 
the Board's 2009 Remand does not address this question.  

In the July 2009 VA examination report, the examiner stated 
that the Veteran's current right shoulder disorder and right 
knee disorder were not related to events that occurred during 
the Veteran's military service.  The examiner stated that 
there were "no entries" in the Veteran's service treatment 
records regarding the right shoulder or right knee.  However, 
the service treatment records reflect that the Veteran was 
treated for complaints of right shoulder pain in May 1990 and 
in October 1990 and was treated for right knee pain in May 
1990.  The presence of these entries in the Veteran's service 
treatment records conflict with the examiner's summary of the 
service treatment records.  The Board finds that the medical 
examination report is not adequate to serve as a basis for 
appellate review.  Further development of the medical opinion 
is required.  

Accordingly, the case is REMANDED for the following action:

1.  Although the Veteran has previously been 
advised of VA's duties to notify and assist 
him, such notice should again be provided, in 
light of the lengthy procedural history and 
complexity of issues of this appeal.

2.  The records of medical treatment provided 
during the Veteran's incarceration in Florida 
should again be sought.  If the records are 
not obtained after the first request, 
additional attempts to obtain the records 
which respond to the reason for non-release of 
the records should be made.  If the records 
cannot be located, a memorandum noting the 
reasons the records cannot be obtained and 
detailing the attempts to obtain the records 
should be prepared, and a copy sent to the 
Veteran.  The Veteran should be afforded the 
opportunity to obtain the records himself if 
VA cannot obtain the records.  

3.  The Veteran should be afforded the 
opportunity to identify any VA or non-VA 
clinical records since July 2009.  Identified 
records should be obtained.

4.  AFTER development is conducted as directed 
in paragraphs #1 and #2, above, the Veteran 
should be afforded an examination or 
examinations as necessary to determine whether 
the Veteran has a current skin disorder, a 
strain or disorder of the muscles of the chest 
wall, a strain or disorder of the legs, left 
ulnar neuropathy or a left upper extremity 
neurologic disorder, facial congestion or 
breathing difficulties, an abnormality of the 
sperm, a right shoulder disorder, a right knee 
disorder, or an undiagnosed disorder or 
qualifying multisymptom illness.  Examinations 
should be afforded as necessary to further 
determine the likelihood that a current 
disorder is related to the Veteran's service 
or any incident thereof.   

The claims files must be provided to each 
examiner.  Each examiner should conduct any 
necessary diagnostic testing.  Each examiner 
should discuss the Veteran's service treatment 
records and post-service clinical records.  
Each examiner should ask the Veteran for a 
detailed report of relevant history.  The 
examination report(s) should address the 
following:

(a).  What is the current diagnosis or 
diagnoses relative to a claimed skin disorder?  
Does the Veteran manifest scarring which is 
attributable to recurrences of a skin 
disorder?  Afford the Veteran an opportunity 
to have photographs taken of the 
manifestations of a skin disorder.  
        If a skin disorder is present, is it at 
least as likely as not (is there at least a 50 
percent probability) or, is it unlikely, that 
the current skin disorder was (i) first 
manifested in service, or, (ii) has been 
chronic and continuous (even if 
intermittently) since service, or (iii) is 
etiologically related to the Veteran's 
service?  This discussion should address the 
Veteran's contention that MRSA treated in 2004 
through 2005 was a recurrence of a skin 
disorder initially manifested in or resulting 
from service. 
        Is there is a manifested skin symptom, 
the etiology of which remains undiagnosed?  
Are there skin symptoms which may be a 
manifestation of a medically unexplained 
chronic multisymptom illness?

(b).  What is the current diagnosis or 
diagnoses relative to a claimed 
musculoskeletal strain of the chest wall and 
of the legs?  If a musculoskeletal disorder or 
strain of the chest wall or legs is present, 
is it at least as likely as not (is there at 
least a 50 percent probability) or, is it 
unlikely, that the current disorder was (i) 
first manifested in service, or, (ii) has been 
chronic and continuous (even if 
intermittently) since service, or (iii) is 
etiologically related to the Veteran's 
service, or (iv) was present prior to and 
aggravated by the Veteran's service?  
        Is there is any manifested 
musculoskeletal disorder or strain symptom for 
which the etiology remains undiagnosed, or 
which may be a symptom of a medically 
unexplained chronic multisymptom illness?

(c).  What is the current diagnosis or 
diagnoses relative to a claimed left ulnar 
neuropathy?  If left ulnar neuropathy is 
present, is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely, that the current disorder was 
(i) first manifested in service, or, (ii) has 
been chronic and continuous (even if 
intermittently) since service, or (iii) is 
etiologically related to the Veteran's 
service, or (iv) was present prior to and 
aggravated by the Veteran's service?  The 
discussion of these opinions should address 
the service treatment records entries 
regarding injury or fracture of the left upper 
extremity.
        Is there is any manifested left ulnar 
neuropathy or neurologic abnormality for which 
the etiology remains undiagnosed?  What is the 
likelihood that manifestations of a left upper 
extremity neurologic disorder may be a symptom 
of a medically unexplained chronic 
multisymptom illness?

(d).  What is the current diagnosis or 
diagnoses relative to claimed facial 
congestion or difficulty breathing?  If a 
respiratory disorder manifested by facial 
congestion or difficulty breathing is present, 
is it at least as likely as not (is there at 
least a 50 percent probability) or, is it 
unlikely, that the current disorder was (i) 
first manifested in service, or, (ii) has been 
chronic and continuous (even if 
intermittently) since service, or (iii) is 
etiologically related to the Veteran's 
service, or (iv) was present prior to and 
aggravated by the Veteran's service?  The 
response to these questions should address the 
service treatment records entries regarding 
nasal fracture.
        Is there is any manifested facial 
congestion or difficulty breathing for which 
the etiology remains undiagnosed?  Is there is 
any manifested facial congestion or difficulty 
breathing which may be a symptom of a 
medically unexplained chronic multisymptom 
illness?

(e).  What is the current diagnosis or 
diagnoses relative to a claimed sperm 
abnormality, including as manifested by 
irritation or burning of tissue exposed to the 
Veteran's sperm?  If an abnormality of the 
sperm is present, is it at least as likely as 
not (is there at least a 50 percent 
probability) or, is it unlikely, that the 
current disorder was (i) first manifested in 
service, or, (ii) has been chronic and 
continuous (even if intermittently) since 
service, or (iii) is etiologically related to 
the Veteran's service, or (iv) was present 
prior to and aggravated by the Veteran's 
service?  
        Is there is any manifested sperm 
abnormality, including as manifested by 
irritation or burning of exposed tissue for 
which the etiology remains undiagnosed?  Is 
there is any manifested sperm abnormality, 
including as manifested by irritation or 
burning of exposed tissue or which may be a 
symptoms of a medically unexplained chronic 
multisymptom illness?

(f).  What is the current diagnosis or 
diagnoses relative to a claimed right shoulder 
or right knee disorder?  If a right shoulder 
disorder or a right knee disorder is present, 
discuss the Veteran's in-service and post-
service clinical records relevant to a right 
shoulder or right knee disorder, and address 
the following:  
        Is it at least as likely as not (is there 
at least a 50 percent probability) or, is it 
unlikely, that the current right shoulder or 
right knee disorder was (i) first manifested 
in service, or, (ii) has been chronic and 
continuous (even if intermittently) since 
service, or (iii) is etiologically related to 
the Veteran's service, or (iv) was present 
prior to and aggravated by the Veteran's 
service?  
        Is there is any manifested right shoulder 
or right knee manifestation for which the 
etiology remains undiagnosed?  What is the 
likelihood that manifestations of right 
shoulder symptoms or right knee symptoms may 
be a symptom of a medically unexplained 
chronic multisymptom illness?

If an opinion cannot be provided without 
resort to pure speculation, the examiner 
explain why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc).  
The examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  

5.  After reviewing the VA examination 
report(s) to assure that each report is 
complete, the claims should be readjudicated.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses actions taken since the 
issuance of the last SSOC.  The Veteran and 
his accredited representative should be given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


